Citation Nr: 0313115	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  96-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right thumb disorder.

2.  Entitlement to a rating in excess of ten percent for 
hepatitis.

3.  Entitlement to a compensable rating for residuals of 
fracture of the carpal navicular bone of the right hand, 
major.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from June 1973 until June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO, in pertinent part, denied entitlement to service 
connection for a right thumb disorder as secondary to the 
service-connected residuals of a fracture of the carpal 
navicular bone of the right hand.  

In July 1999, the veteran withdrew, in writing, his request 
for a personal hearing before a Veterans Law Judge at the RO.  
He further confirmed the withdrawal when personally contacted 
in March 2000 for clarification of his hearing request.  
Regulations provide that an appellant may withdraw a hearing 
request at any time before the date of the hearing.  See 
38 C.F.R. § 20.704(e) (2002).

The issues of entitlement to service connection for a right 
thumb disorder, including as secondary to service-connected 
residuals of fracture of the carpal navicular bone of the 
right hand, entitlement to an evaluation in excess of 10 
percent for hepatitis and entitlement to a compensable 
evaluation for residuals of fracture of right carpal 
navicular bone of the major hand are addressed in the remand 
portion of this decision.

As there remains additional development of the service 
connection and increased rating claims, discussion of the 
Board's duty to assist in light of the Veterans Claims 
Assistance Act of 2000 (VCAA) is premature at this time.  
Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence claims, 
given the favorable disposition of that issue as decided 
herein.


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for a right thumb disorder and issued a final, 
unappealed rating decision in July 1996.  

2.  The evidence submitted since the final July 1996 rating 
decision bears directly or substantially upon the issue at 
hand, is not essentially duplicative or cumulative; and it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final July 1996 decision wherein 
the RO denied reopening the claim of entitlement to service 
connection for right thumb disorder is new and material, and 
the appellant's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.104, 3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In a July 1991 rating decision the RO granted service 
connection for residuals of a fracture of the right carpal 
navicular (major) and assigned a noncompensable evaluation 
effective from February 1991.  There was no evidence of 
significant limitation of motion or any other impairment of 
the function of the right wrist.  

Also in the July 1991 rating decision the RO denied 
entitlement to service connection for a right thumb disorder 
as the available service medical records were negative for 
the condition and the current examination revealed no 
evidence of a bilateral thumb condition.  

In June 1995 the veteran requested to reopen his claim of 
entitlement to service connection for a right thumb disorder.  
He claimed that he had broken his right thumb in service and 
it was giving him problems.  

In a July 1996 rating decision the RO determined that new and 
material evidence to reopen the claim of entitlement to 
service connection for a right thumb disorder had not been 
submitted.  VA outpatient treatment reports from a VA clinic 
in Lubbock for the period from February 1991 to May 1994 did 
not show treatment or findings relating to a right thumb 
disorder.  The claim was not successfully reopened in the 
absence of medical evidence to show the veteran had a 
disability of the right thumb and that it was incurred in 
service.  

In March 1997 the veteran requested to amend his service-
connected disability to include his right thumb.  The RO 
sought clarification from the veteran as to whether he was 
claiming entitlement to service connection for a right thumb 
disorder on a direct basis or as associated with the right 
wrist fracture.  

In May 1997 the veteran sought an increased evaluation for 
his service-connected right carpal navicular and requested 
service connection for his right thumb as secondary to the 
service-connected right carpal navicular.  He claimed that 
his right thumb disorder was directly related to the injury 
he had sustained in service. 

VA outpatient treatment records show that in March 1997 the 
veteran sought treatment for right thumb pain.  He gave a 
history of a prior injury in 1976.  Upon evaluation he 
reported a history of a right thumb fracture in the military 
and complained of a recurrence of pain.  The thumb was not 
swollen and had full range of motion.  The diagnosis was 
chronic degenerative joint disease (DJD) of the right thumb. 

An x-ray of the right hand in October 1997 showed a normal 
hand.  An October 1997 x-ray of the right wrist revealed no 
residual fracture deformity was appreciated.  There was a 
small cystic lesion of the proximal navicular probably of no 
clinical significance.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination of the hand in October 1997.  He described how he 
had injured his right wrist thumb area in service and the 
treatment he received.  In the past few years, he had been 
experiencing pain in the wrist and it hurt with weather 
changes.  The pain was located in the region of the navicular 
bone.  He had difficulty opening a jar with his right hand 
and wrist.  He would usually have symptoms only when he did 
vigorous exercises and had discontinued doing them.  

Clinical findings on the October 1997 VA examination were 
that the hand and wrist had a normal appearance.  He had 70 
degrees of pronation in the forearm and 60 degrees of 
supination of the forearm.  He had 50 degrees dorsiflexion 
and 70 degrees palmar flexion of the wrist.  There was no 
instability of the thumb when testing the metacarpal 
phalangeal joint (MP) joint area.  There did not appear to be 
any pain when the thumb was grasped and rotated vigorously 
while maintaining pressure proximally against the thumb.   
This would normally cause some pain in the "MCC" joint at 
the base of the thumb should it be arthritic.  The pain did 
not involve his fingers or thumb of the volar surface.  There 
was no indication on testing of a stenosis of the radial 
wrist extensors.  There was no definite tenderness to 
pressure over the navicular or over the base of the thumb 
joint and no snapping or popping associated with his pain 
problem.  The joints of the thumb appeared to have normal 
motion when compared with the opposite side.  

The October 1997 VA examiner felt that unless an X-ray showed 
something definite at the base of the thumb, it would appear 
that the disability was really in the closely adjacent 
navicular area which was where the fracture was sustained in 
service.  There were no clinical signs of a problem at the 
joint at the base of the thumb.  The clinical examination and 
history suggested there was not a separate problem at the 
base of the thumb.  The examiner further stated that it was 
likely that the x-ray changes described in the navicular were 
secondary to the navicular fracture.  

In a July 1998 rating decision, the RO denied service 
connection for a right thumb condition.  

Photographs were submitted of the veteran's hand and thumb 
dated in July 1999.  

The veteran was afforded a VA C&P orthopedic examination in 
July 1999.  He reported the details of the injury to his 
right hand and thumb in service.  The examiner observed that 
the appearance of his right wrist, right hand and right thumb 
was a mirror image of the left one.  No abnormalities of 
contour or function were identified in either.  The range of 
motion was identical for both wrists.  Flexion was to 60 
degrees, palmar flexion was to 88 degrees, radial flexion to 
30 degrees and ulnar flexion to 18 degrees.  He was very 
mildly tender on the dorsum of the right wrist over the 
distal end of the fourth metacarpal bone.  His grip was 
entirely normal at both hands.  The grasping ability of both 
thumbs was "V/V" normal and bilaterally equal.  The 
impression was that no functional abnormality of the right 
thumb or the right wrist was found.  He had some intermittent 
pain that was not considered to be disabling.  

The veteran was afforded a VA C&P examination in November 
2002.  He described having pain in the region of anatomical 
snuffbox and the side dorsally.  He had pain involving the 
base of the thumb and his articulation with the wrist also.  
The range of motion findings were provided.  

Range of motion findings for the right wrist was flexion to 
60 degrees, extension to 60 degrees, ulnar deviation to 40 
degrees, and radial deviation to 25 degrees.  Supination and 
pronation were 85 degrees in each direction.  The veteran 
could bring the tip of his thumb to within 1 cm of the base 
of the fifth metacarpal.  He made a good strong fist and 
there was no swelling.  There was very little tenderness.  He 
did get some triggering sensation in the thumb.  The examiner 
observed that on one occasion when the veteran moved his 
thumb, he seemed to hesitate and it attempted to trigger.  

The 1997 x-rays of the right hand and wrist show a cyst 
within the navicular and there was a question about some type 
of injury to the base of the thumb, but the veteran did not 
state specifically what it was.  The fracture was well united 
and he did not describe much arthritic change.  

The diagnosis was status following fracture of the right 
carpal navicular with moderate residual soreness and pain.  
He did have problems with weakened grip but only complained 
of pain when doing things that required forceful use of his 
wrist.  

The examiner opined that the pain involving the thumb was 
also associated with the carpal navicular fracture.  He 
wrote:  

"The base of the thumb may have been injured at 
the same time.  It is very difficult to answer this 
question about the basis for the thumb pain, except 
that it is not in my experience and I have seen 
carpal navicular fractures with a cyst, whose 
symptoms are basically at the wrist, but when the 
thumb is fully flexed or extended the pain is 
there.  However, I am not able to really give a 
more direct answer."

In March 2003 the veteran wrote that he had no further 
evidence or argument to present.


Criteria

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2002).  



A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  



In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

There is new legislation regarding the obligations of VA in 
assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  The 
VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has 
been disallowed except when new and material 
evidence is presented or secured, as described in 
section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Federal Register 45620 (2001).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).
A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  In 
determining whether an injury or disease was incurred in or 
aggravated in service, the evidence in support of the claim 
is evaluated based on the places, types and circumstances of 
service as shown by service records, the official history of 
each organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. §§ 3.303(a), 3.304 (2002).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for a right thumb disorder.  

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§20.1103.  

If new and material evidence is presented, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  However, the first element is whether new and 
material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

The basis for the RO's July 1996 determination that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right thumb disorder 
was that the evidence available for review did not show a 
current disability of the right thumb or that a right thumb 
disorder was caused by an event or experience in service.  

Since that time, additional evidence has been added to the 
record in conjunction with the appellant's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the July 1996 rating decision, in the context 
of all the evidence of record.  

In the case at hand, the Board finds that new and material 
evidence has been submitted regarding a right thumb disorder 
to warrant reopening the veteran's claim for service 
connection.  

Evidence pertinent to the veteran's claim for a right thumb 
disorder has been submitted which was not in the record at 
the time of the July 1996 denial.  The evidence presented 
includes statements by the veteran, VA treatment records, and 
reports of C&P examinations.

A VA examiner has provided an opinion in November 2002 that 
the pain involving the thumb was also associated with the 
carpal navicular fracture.  

The Board is of the opinion that the above circumstances, 
when viewed in light of the additional evidence obtained, 
create a new factual basis in so far as presenting a more 
complete picture of the origins of an acquired right thumb 
disorder.  

The Board finds that the additional evidence when viewed with 
that previously of record is new and material evidence as 
defined by the regulation.  As such it is so significant that 
it must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for a right thumb 
disorder, the first element has been met.  As the Board noted 
earlier, development is being undertaken as to the issue of 
service connection on a de novo basis for a right thumb 
disorder on the merits.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
right thumb disorder as secondary to the service-connected 
residuals of a fracture of the carpal navicular bone of the 
right hand, the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board undertook development under regulations promulgated 
that gave the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction.  See 38 C.F.R. § 19.9(a)(2) (2002).  

The appellant was notified in November 2002 that the Board 
was developing the case and requested from him identifying 
information regarding health care providers and authorization 
forms for each non-VA doctor and medical facility that 
provided treatment for a right thumb disorder; residuals of 
fracture of the carpal navicular bone of the right hand, 
major; and hepatitis.  

In addition, the Board requested that the VA Medical Center 
in Dallas, Texas, schedule him for an examination.  He would 
be notified by the Dallas VA Medical Center when and where to 
report.  The veteran reported for his scheduled examination 
in November 2002 and additional evidence was obtained.  

The veteran was notified in March 2003 that the Board had 
obtained a copy of the examination report from the VA Medical 
Center in San Antonio, Texas; and medical records from the 
Dallas VA Medical Center and intended to consider this 
evidence in deciding his appeal.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (2003), the U.S. Court of Appeals for 
the Federal Circuit (CAFC) determined that 38 C.F.R. 
§ 19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a) as it 
allows the Board to consider additional evidence that was not 
considered by the agency of original jurisdiction without 
obtaining a waiver from the appellant.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a) 
that "[a]ll questions in a matter which ...is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  The CAFC also invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
requires a response period of "not less than 30 days to 
respond to the notice".  The CAFC held this is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  

Accordingly, as the additional evidence obtained by the 
Board's development has not been considered by the RO and the 
appellant has not waived initial RO consideration of this 
evidence, the case must be remanded to comply with due 
process requirements.  Also, the Board recognizes that a VA 
examiner's opinion in November 2002 related pain of the right 
thumb to the veteran's service-connected residuals of 
fracture of the carpal navicular bone of the right hand.  
Inasmuch as the issue of entitlement to secondary service 
connection for a right thumb disorder is deemed to be 
"inextricably intertwined" with the issue of entitlement to a 
compensable evaluation for service-connected residuals of 
fracture of the carpal navicular bone of the right hand, the 
RO should take appropriate adjudicative action prior to any 
further appellate consideration.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

In addition, the CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).



The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter as to the issues on 
appeal consistent with the notice 
requirements of the VCAA, as clarified by 
Quartuccio, supra.  The RO should then 
conduct any necessary development brought 
about by the appellant's response.

3.  The RO should review the additionally 
obtained evidence, to include the 
November 2002 VA examination to ensure 
that it is responsive to and in complete 
compliance with the Board's development 
and if it is not, the RO should implement 
corrective procedures, to include the 
scheduling of another VA examination if 
warranted.  The Board errs as a matter of 
law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issues of entitlement to service 
connection for a right thumb disorder 
secondary to residuals of fracture of the 
carpal navicular bone of the right hand, 
major; entitlement to a rating in excess 
of 10 percent for hepatitis; and 
entitlement to a compensable rating for 
residuals of fracture of the carpal 
navicular bone of the right hand, major.

The RO should document its consideration 
of the applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (2002).  

The above readjudication should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the January 2000 statement 
of the case. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  

The appellant need take no action unless otherwise notified 
by the RO; however, the veteran is hereby notified that 
failure without good reason shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
appeal. The governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased evaluation will 
result in the denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



